   Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 1 of 16 PageID #:1163




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PAULA F.,                                   )
                                            )
              Plaintiff,                    )
                                            )
             v.                             )   No. 19 C 261
                                            )
ANDREW M. SAUL,                             )   Magistrate Judge Finnegan
Commissioner of Social Security,            )
                                            )
              Defendant.                    )

                                           ORDER

       Plaintiff Paula F. seeks to overturn the final decision of the Commissioner of Social

Security (“Commissioner”) denying her application for Disability Insurance Benefits

(“DIB”) under Title II of the Social Security Act. The parties consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c), and Plaintiff filed

a brief explaining why the Commissioner’s decision should be reversed or the case

remanded.     The Commissioner responded with a competing motion for summary

judgment in support of affirming the decision. After careful review of the record and the

parties’ respective arguments, the Court agrees with Plaintiff that the case must be

remanded for further proceedings.

                                      BACKGROUND

       Plaintiff applied for DIB on December 8, 2014, alleging disability since May 31,

2014 due to arthritis in the left leg, bipolar disorder, major depressive disorder with suicidal

ideation, and rods and screws in the left leg. (R. 226, 231, 274). Born in April 1973,

Plaintiff was 41 years old as of the alleged disability onset date and 44 years old as of the

administrative hearing, making her at all relevant times a younger individual. (R. 226,
   Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 2 of 16 PageID #:1164




275); 20 C.F.R. § 404.1563(c). She finished one year of college, completed a phlebotomy

internship, and obtained a commercial driver’s license. (R. 41-42, 275). Plaintiff’s past

jobs include baker and dispatch operator, but most recently she spent approximately 3

years working as a truck driver from January 2011 to May 2014. (R. 42-49, 263, 275-76).

She stopped driving a truck on May 31, 2014 because she could no longer handle the job

requirements, including climbing in and out of the trailer, and she has not worked since

that date. (R. 50).

       The Social Security Administration denied Plaintiff’s application initially on April 14,

2015, and again upon reconsideration on August 14, 2015. (R. 83-119). Plaintiff filed a

timely request for a hearing and appeared before administrative law judge Matthew

Johnson (the “ALJ”) on April 4, 2017. (R. 36). The ALJ heard testimony from Plaintiff,

who was represented by counsel, from Plaintiff’s fiancé Mark A. Sosa, and from

vocational expert Lee Knutson (the “VE”). (R. 38-82). On October 4, 2017, the ALJ found

that Plaintiff’s dysfunction of major joints of the left knee status post knee replacement;

obesity; depression; bipolar disorder; anxiety disorder; post-traumatic stress disorder

(“PTSD”); alcohol abuse; and substance abuse are severe impairments, but they do not

meet or equal any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1. (R. 13-16). After reviewing the medical and testimonial evidence, the ALJ concluded

that Plaintiff retains the residual functional capacity (“RFC”) to perform sedentary work

with: frequent operation of foot controls with the left foot at the light weight level; frequent

pushing and pulling with the left leg at the light weight level; occasional climbing of ramps

and stairs; no climbing of ladders, ropes, or scaffolds; and occasional balancing, stooping,

kneeling, crouching, and crawling. (R. 17). Plaintiff can frequently work in environments




                                               2
   Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 3 of 16 PageID #:1165




involving unprotected heights, moving mechanical parts, operation of a commercial

moving motor vehicle, humidity and wetness, and extreme cold. (Id.). With respect to

Plaintiff’s mental functioning, the ALJ found her capable of understanding, carrying out,

remembering, and performing simple, routine and repetitive tasks involving only simple,

work-related decisions with the ability to adapt only to routine workplace changes.

Plaintiff can also occasionally interact with supervisors and coworkers but can have only

superficial, non-transactional contact with the general public. (Id.).

       The ALJ accepted the VE’s testimony that a person with Plaintiff’s background and

RFC cannot perform any past work but can handle other jobs available in significant

numbers in the national economy, including Final Assembler Optical Goods, Weight

Tester, and Stuffer. (R. 27-28). As a result, the ALJ found that Plaintiff was not disabled

at any time from the May 31, 2014 alleged disability onset date through the date of the

decision. (R. 28-29). The Appeals Council denied Plaintiff’s request for review (R. 1-6),

leaving the ALJ’s decision as the final decision of the Commissioner and, therefore,

reviewable by this Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d

621, 626 (7th Cir. 2005).

       In support of her request for reversal or remand, Plaintiff argues that the ALJ: (1)

erred in weighing the opinions of her treating psychiatrist, Mary E. Belford, M.D.; (2) failed

to properly evaluate her mental RFC; (3) did not fairly assess her physical impairments;

and (4) erred in discounting her statements regarding the limiting effects of her symptoms.

For reasons discussed in this opinion, the Court agrees with Plaintiff that the case must

be remanded for further consideration of Dr. Belford’s opinions.




                                              3
     Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 4 of 16 PageID #:1166




                                      DISCUSSION

A.      Standard of Review

        Judicial review of the Commissioner’s final decision is authorized by 42 U.S.C. §

405(g) of the Social Security Act (the “SSA”). In reviewing this decision, the court may

not engage in its own analysis of whether Plaintiff is severely impaired as defined by the

Social Security regulations. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor

may it “‘displace the ALJ’s judgment by reconsidering facts or evidence or making

credibility determinations.’” Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010) (quoting

Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007)). The court “will reverse an ALJ’s

determination only when it is not supported by substantial evidence, meaning ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Pepper v. Colvin, 712 F.3d 351, 361-62 (7th Cir. 2013) (quoting McKinzey

v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011)).

        In making its determination, the court must “look to whether the ALJ built an

‘accurate and logical bridge’ from the evidence to [his] conclusion that the claimant is not

disabled.” Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008)). The ALJ need not, however, “‘provide a complete

written evaluation of every piece of testimony and evidence.’” Pepper, 712 F.3d at 362

(quoting Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (internal citations and

quotation marks omitted)).     Where the Commissioner’s decision “‘lacks evidentiary

support or is so poorly articulated as to prevent meaningful review,’ a remand is required.”

Hopgood ex rel. L.G. v. Astrue, 578 F.3d 696, 698 (7th Cir. 2009) (quoting Steele v.

Barnhart, 290 F.3d 936, 940 (7th Cir. 2002)).




                                             4
     Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 5 of 16 PageID #:1167




B.      Five-Step Inquiry

        To recover disability benefits under the SSA, a claimant must establish that she is

disabled within the meaning of the SSA. Snedden v. Colvin, No. 14 C 9038, 2016 WL

792301, at *6 (N.D. Ill. Feb. 29, 2016). A claimant is disabled if she is unable to perform

“any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can

be expected to law for a continuous period of not less than 12 months.” 20 C.F.R. §

404.1505(a). In determining whether a claimant suffers from a disability, an ALJ must

conduct a standard five-step inquiry, which involves analyzing: “(1) whether the claimant

is currently employed; (2) whether the claimant has a severe impairment; (3) whether the

claimant’s impairment is one that the Commissioner considers conclusively disabling; (4)

if the claimant does not have a conclusively disabling impairment, whether [s]he can

perform her past relevant work; and (5) whether the claimant is capable of performing any

work in the national economy.” Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012)

(citing 20 C.F.R. § 404.1520). If the claimant meets her burden of proof at steps one

through four, the burden shifts to the Commissioner at step five. Moore v. Astrue, 851 F.

Supp. 2d 1131, 1139-40 (N.D. Ill. 2012).

C.      Analysis

        1.    Dr. Belford’s Opinions

        Plaintiff argues that the case must be reversed or remanded because the ALJ

erred in affording only little weight to the opinions from her treating psychiatrist Dr. Mary

Belford. (Doc. 22, at 5). A treating source opinion is entitled to controlling weight if it is

“well-supported by medically acceptable clinical and laboratory diagnostic techniques and




                                              5
   Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 6 of 16 PageID #:1168




is not inconsistent with the other substantial evidence” in the record. 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2); see Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011);

Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010). If the opinion is contradicted by

other evidence or is internally inconsistent, the ALJ may discount it so long as he provides

an adequate explanation for doing so. Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir.

2011); Schaaf v. Astrue, 602 F.3d 869, 875 (7th Cir. 2010); Schmidt v. Astrue, 496 F.3d

833, 842 (7th Cir. 2007). That is to say, the ALJ must offer “good reasons” for discounting

a treating physician’s opinion, Scott, 647 F.3d at 739, and then determine what weight to

give it considering (1) the length of the treatment relationship and frequency of

examination, (2) the nature and extent of the treatment relationship, (3) the degree to

which the opinion is supported by medical signs and laboratory findings, (4) the

consistency of the opinion with the record as a whole, (5) whether the opinion was from

a specialist, and (6) other factors brought to the attention of the ALJ. 20 C.F.R. §

404.1527(c)(2)-(6); 20 C.F.R. § 416.927(c)(2)-(6); see Simila, 573 F.3d at 515.

       Dr. Belford completed an assessment of Plaintiff’s mental functioning on June 1,

2015. She noted that she had been treating Plaintiff monthly to every three months since

June 10, 2007 due to major depression, recurrent; generalized anxiety disorder; and

PTSD. (R. 815). Plaintiff’s symptoms include sleep disturbance, psychomotor agitation,

decreased energy, and feelings of guilt/worthlessness. (Id.). Dr. Belford opined that

Plaintiff suffers from moderate restriction of activities of daily living, and moderate

difficulties maintaining social functioning. Plaintiff also demonstrates marked deficiencies

of concentration, persistence, or pace, and has experienced one or two episodes of

decompensation. (R. 816). With respect to specific work-related activities, Dr. Belford




                                             6
   Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 7 of 16 PageID #:1169




found Plaintiff to have marked limitation in 5 areas, including:              understanding,

remembering, and carrying out detailed instructions; maintaining attention and

concentration for extended periods; working within a schedule and maintaining regular

attendance; and completing a normal workday/workweek without undue interruptions

from psychologically based symptoms. (R. 817).

       In 15 other areas, Dr. Belford reported moderate limitation in Plaintiff’s ability to:

understand, remember, and carry out simple instructions; sustain an ordinary routine

without special supervision; work with or near others without being distracted by them;

make simple work-related decisions; interact appropriately with the general public; ask

simple questions and request assistance; interact appropriately with supervisors and co-

workers; maintain socially appropriate behavior; respond appropriately to changes in the

work setting; be aware of normal workplace hazards; use public transportation; and set

realistic goals. (Id.). Dr. Belford further indicated that Plaintiff would miss 3 or more days

of work per month due to her symptoms. (Id.).

       A year later, on May 20, 2016, Dr. Belford completed a Mental Impairment

Questionnaire regarding Plaintiff’s functioning. Plaintiff’s diagnoses at that time included

bipolar disorder, depression, PTSD, and generalized anxiety disorder. Dr. Belford opined

that Plaintiff has frequent episodes of decompensation due to stressors with her family,

as well as the following additional symptoms: sleep disturbance; emotional lability; manic

syndrome; mood disturbance; hostility and irritability; difficulty thinking or concentrating;

feelings of guilt/worthlessness; generalized persistent anxiety; suicidal ideation or

attempts; psychomotor agitation or retardation; and impulsivity.         (R. 845).    Plaintiff




                                              7
   Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 8 of 16 PageID #:1170




experiences mood swings that prompt self harm and aggressive thoughts, and there is

“some inconsistency” in her medication compliance, giving her a guarded prognosis. (Id.).

       Dr. Belford stated that as a result of Plaintiff’s impairments, she would be absent

from work more than 3 times per month, and her symptoms would interfere with the

attention and concentration needed to perform even simple work tasks for 21% or more

of the day. (R. 846, 847). Plaintiff also has moderate limitations in 13 areas relating to

mental abilities and aptitude to do unskilled work. These include: remembering locations

and work-like procedures; maintaining attention and concentration for extended periods;

performing activities within a schedule, maintaining regular attendance, and being

punctual within customary tolerances; sustaining an ordinary routine without special

supervision; working in coordination with or proximity to others without being unduly

distracted by them; completing a normal workday and workweek without interruptions

from psychologically based symptoms and performing at a consistent pace without an

unreasonable number and length of rest periods; interacting appropriately with the

general public; asking simple questions or requesting assistance; accepting instructions

and responding appropriately to criticism from supervisors; getting along with co-workers

or peers without unduly distracting them or exhibiting behavioral extremes; responding

appropriately to changes in a routine work setting; being aware of normal hazards and

taking appropriate precautions; and setting realistic goals or making plans independently

of others. (R. 846). Finally, Plaintiff has moderate restriction of activities of daily living;

moderate difficulties in maintaining social functioning; marked deficiencies of

concentration, persistence, or pace resulting in failure to complete tasks in a timely

manner; and repeated (3 or more) episodes of decompensation. (R. 847).




                                              8
   Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 9 of 16 PageID #:1171




       On January 13, 2017, Dr. Belford submitted a third assessment of Plaintiff’s

functioning. She opined that Plaintiff would be unable to maintain focus for at least 50%

of the workday due to uncontrollable mood swings and anxiety. (R. 375). Plaintiff would

also miss work each week as a result of her “mood and anxiety fluctuations.” (R. 376).

Dr. Belford further confirmed that Plaintiff’s mood swings, poor concentration, and poor

impulse control would interfere with her performance in the workplace. (Id.).

       In assigning Dr. Belford’s opinions little weight, the ALJ first indicated that the

treatment notes do not support the stated functional restrictions. (R. 25). By way of

example, the ALJ noted frequent mentions of Plaintiff being “alert and oriented to time,

person, and place, with no homicidal or suicidal ideations.” (Id.). Those same notes,

however, also detailed significant abnormalities and fluctuations in Plaintiff’s mood and

behavior that support Dr. Belford’s opinions.

       On October 11, 2013, shortly before the May 31, 2014 alleged disability onset date,

Dr. Belford noted that Plaintiff was “a mess” and really struggling. (R. 760). Though

Plaintiff did not report any suicidal or homicidal ideations, her depression and anhedonia

symptoms were worse, as were her frustration tolerance, energy, self-esteem/guilt,

functioning, and interest. (Id.). Dr. Belford indicated that Plaintiff had been doing great

at a prior appointment but then she went off her medications and decompensated fairly

quickly.    (Id.).   Plaintiff was anxious, easily overwhelmed, depressed, tearful, and

struggling with concentration. (Id.). On exam, Plaintiff was fully oriented but exhibited: a

restricted affect; a depressed, anxious, and irritable mood; and fair insight and judgment.

(R. 761).     Dr. Belford diagnosed major depressive disorder, recurrent, moderate,

generalized anxiety disorder, and PTSD. She refilled Plaintiff’s prescriptions (Trileptal,




                                             9
  Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 10 of 16 PageID #:1172




Xanax, and Cymbalta), admonished her about the importance of medication compliance,

and sent her for counseling. (R. 760-61). The following month, on November 15, 2013,

Plaintiff told Dr. Belford that her mood was better. She was still having occasional panic

attacks but they were occurring less frequently and were less intense than they used to

be. (R. 757).

      Plaintiff’s first appointment with Dr. Belford following the May 31, 2014 alleged

disability onset date was on July 1, 2014. At that time, Plaintiff was very happy and doing

“great in terms of depression and anxiety.” (R. 754). A few months later on September

19, 2014, Plaintiff’s anxiety remained under control with no panic attacks or suicidal

thoughts. (R. 751). During an October 1, 2014 mental status evaluation with consultative

psychologist James B. Goebel, Ph.D., Plaintiff exhibited full affect, was very upbeat,

smiled and laughed easily, and had a “wonderful attitude” and good eye contact. (R.

384). She was able to do calculations and serial sevens, correctly interpreted proverbs,

and had good recall. (R. 384-85). Nevertheless, Dr. Goebel found her markedly limited

in the ability to sustain concentration and persistence. (R. 385). A week later on October

8, 2014, Plaintiff attempted suicide by ingesting 2 handfuls of Xanax. (R. 399). She

reported that her depressive thoughts were constant and severe and she was admitted

to the hospital for major depression, recurrent, severe. (R. 399, 412). When Dr. Belford

examined Plaintiff the next day she was irritable, labile, belligerent, anxious, and

demanding, and denied that she had taken an overdose of Xanax. (R. 412). Plaintiff was

still described as impulsive on October 10, with poor insight and judgment, an anxious

mood, labile affect, and poor boundaries. (R. 422). By the time of her discharge on




                                            10
  Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 11 of 16 PageID #:1173




October 14, 2014, Plaintiff was bright, cheerful, and cooperative with the staff, and less

irritable with peers. (R. 412).

       On October 20, 2014, Plaintiff returned to the hospital due to depression and

anger. (R. 548). She exhibited poor insight and judgment and an agitated mood. She

was mostly cooperative but also very tearful and argumentative at times. The attending

physician diagnosed bipolar disorder, recurrent, and recommended Plaintiff attend a

partial hospitalization program and then work with a therapist on discharge planning and

follow-up care. (R. 549-50). Plaintiff was doing poorly again on January 30, 2015. She

told Dr. Belford that she had anxiety “all of the time” and was using extra Xanax. (R. 748).

The next month, on February 13, 2015, Plaintiff was once again noncompliant with her

medications and having suicidal thoughts. Dr. Belford noted that Plaintiff frequently stops

her medication because she feels she “is just not worth fighting for.” (R. 744). Plaintiff

was also resistant to going to counseling and reported being kicked out of her last

program because they felt she was a “bully.” (R. 744-45). Plaintiff complained of mood

swings, was verbally lashing out at people, and was not showering or taking care of

herself. (R. 745). Dr. Belford observed poor grooming; fair judgment and insight; a

depressed, anxious, and irritable mood; and labile affect. (Id.). When Plaintiff returned

to Dr. Belford on May 22, 2015, she was taking her medication and feeling more stable.

(R. 810). Dr. Belford prescribed Trazodone to help with insomnia. (R. 811).

       The record does not contain further mental health treatment records until April 7,

2016, at which time Plaintiff was once again admitted to the hospital after calling Dr.

Belford’s office and telling her nurse that she was feeling hopeless and worthless and

thinking about suicide. (R. 849, 851). Upon admission, Plaintiff denied being suicidal




                                            11
  Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 12 of 16 PageID #:1174




and became irritable and belligerent. (R. 851). Over the course of several days, Plaintiff

became progressively calmer, less irritable, less anxious, less agitated, and more stable.

She was discharged on April 11, 2016 with a diagnosis of bipolar disorder, instructions to

continue seeing Dr. Belford, and a referral for individual therapy. (R. 849, 851-52).

       Between May 4, 2016 and February 1, 2017, Plaintiff attended regular counseling

sessions at Metropolitan Family Services to address her depression, anger, and

frustration. (R. 858-83). She was doing well until January 25, 2017 when she started

“blow[ing] up on everyone.” (R. 859). At an appointment with Dr. Belford on February

10, 2017, Plaintiff was “very angry. She is literally quite enraged.” (R. 940). Her

medications included Xanax, Wellbutrin, Cymbalta, Trileptal, Neurontin, and Seroquel.

(R. 941). On March 6, 2017, Plaintiff called Dr. Belford to say she was having thoughts

of wanting to hurt someone again. (R. 933). Dr. Belford instructed her to increase her

Neurontin and Seroquel to help with the anxiety and impulse control issues. (R. 934).

The last available treatment note indicates that Plaintiff called Dr. Belford’s office on

March 13, 2017 to report that things had calmed down and she wanted to decrease her

Seroquel, which makes her very tired in the daytime. (R. 937). Dr. Belford’s colleague

signed off on the dose reduction. (Id.).

       The ALJ discussed this evidence in his decision but did not explain how it

demonstrates that Dr. Belford’s opinions were not entitled to much weight. It is true that

Plaintiff was often oriented and not suicidal or homicidal, but she also had episodes of

severe anxiety, depression, anger, mood swings, and irritability. In addition, she was

hospitalized in October 2014 and April 2016 due to suicidal thoughts and actions. It is

well-established that an ALJ “cannot simply cherry-pick facts that support a finding of non-




                                            12
  Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 13 of 16 PageID #:1175




disability while ignoring evidence that points to a disability finding.” Denton v. Astrue, 596

F.3d 419, 425 (7th Cir. 2010). Here, the ALJ did not articulate why treatment notes

documenting that Plaintiff was alert and non-suicidal undermine Dr. Belford’s assessment

that she nonetheless has significant functional limitations and often would be absent from,

or ineffective at work due to severe depression, anxiety, belligerence, inability to

concentrate, lack of impulse control and, at times, suicidal thoughts and attempts. See,

e.g., Punzio, 630 F.3d at 710 (“[A] person who suffers from a mental illness will have

better days and worse days, so a snapshot of any single moment says little about her

overall condition.”); Gerstner v. Berryhill, 879 F.3d 257, 261-62 (7th Cir. 2018) (remand

necessary where the ALJ fixated on select portions of the treatment notes).

       The ALJ also took issue with Dr. Belford’s assertion in her May 2016 opinion that

Plaintiff had experienced 3 episodes of decompensation. According to the ALJ, the

record contains no evidence of any episodes of decompensation at all. (R. 25). Plaintiff

argues that this was error because the Seventh Circuit has recognized that “[a]n incident

– such as hospitalization or placement in a halfway house – that signals the need for a

more structured psychological support system would qualify as an episode of

decompensation.” Larson v. Astrue, 615 F.3d 744, 750 (7th Cir. 2010). As noted, Plaintiff

was hospitalized twice. The Commissioner does not address this argument or explain

why it was proper for the ALJ to reject Dr. Belford’s opinions on this basis.

       Also problematic is the ALJ’s observation that Dr. Belford’s May 2016 opinion

noted some inconsistency in Plaintiff’s medication compliance. (R. 25, 845). It is not

clear what significance the ALJ attached to this evidence but courts have cautioned that

“mental illness in general and bipolar disorder in particular . . . may prevent the sufferer




                                             13
  Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 14 of 16 PageID #:1176




from taking her prescribed medicines or otherwise submitting to treatment.” Kangail v.

Barnhart, 454 F.3d 627, 630 (7th Cir. 2006). To the extent the ALJ may have rejected

Dr. Belford’s assessment of the severity of Plaintiff’s symptoms because Plaintiff was

noncompliant with treatment, this constitutes reversible error.

       Another reason the ALJ gave for assigning little weight to Dr. Belford’s opinions

was that they are internally inconsistent. (R. 25). As the ALJ explained: “Dr. Belford

claimed that the claimant has marked [limitations in] concentration, persistence, but the

underlying factors in the same exhibit on page two indicates no marked limitations.” (Id.).

The ALJ did not identify which opinion he was referencing, and Plaintiff stresses that Dr.

Belford’s June 2015 opinion consistently found Plaintiff to have marked limitations in

concentration, persistence, or pace and in several related categories, including:

understanding, remembering, and carrying out detailed instructions; maintaining attention

and concentration for extended periods; working within a schedule and maintaining

regular attendance; and completing a normal workday/workweek without undue

interruptions from psychologically based symptoms. (R. 816-17). In her May 2016

opinion, Dr. Belford reiterated that Plaintiff suffers from marked limitations in

concentration, persistence, or pace, but in assessing the underlying categories, she found

no more than moderate limitation of functioning. (R. 846-47). That said, the moderate

limitations encompassed 13 of 17 areas, which Plaintiff maintains could translate into a

marked overall rating in concentration. (Doc. 22, at 8). Absent further explanation from

Dr. Belford, this Court has no way to evaluate Plaintiff’s “translation” argument and cannot

find reversible error on that basis. Regardless, given the other errors set forth above, the

ALJ should take the opportunity on remand to clarify the nature of any inconsistencies in




                                            14
    Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 15 of 16 PageID #:1177




Dr. Belford’s opinions and explain why they support a wholesale rejection of her

evaluations despite her lengthy treatment history with Plaintiff.1

        Viewing the record as a whole, the ALJ did not provide a logical bridge between

the evidence and her decision to reject Dr. Belford’s opinions concerning the limiting

effects of Plaintiff’s bipolar disorder, anxiety disorder, and PTSD. The case must be

remanded for further consideration of this issue.

        2.    Remaining Arguments

        The Court does not find any specific error with respect to Plaintiff’s remaining

arguments but on remand the ALJ should reassess Plaintiff’s limitations in concentration,

persistence, or pace, and in the ability to get along with supervisors, and explain how any

functional restrictions set forth in the mental RFC accommodate those deficiencies. The

ALJ should also address Plaintiff’s physical impairments and reevaluate her statements

regarding the limiting effects of her symptoms.

                                        CONCLUSION

        For the reasons stated above, Plaintiff’s request to reverse or remand the ALJ’s

decision is granted, and the Commissioner’s motion for summary judgment [30] is denied.

Pursuant to sentence four of 42 U.S.C. § 405(g), the ALJ’s decision is reversed, and this

case is remanded to the Social Security Administration for further proceedings consistent

with this opinion.




1
        The ALJ also discounted Dr. Belford’s opinions on the grounds that they were inconsistent
with therapy notes from Metropolitan Family Services. (R. 25) (citing Exhibit 22F). The ALJ did
not elaborate on this finding or cite to any specific notes within the exhibit as support. Since
neither party discusses this aspect of the ALJ’s decision, however, any arguments on this point
have been waived. Schomas v. Colvin, 732 F.3d 702, 707 (7th Cir. 2013) (rejecting as waived
arguments not raised in the district court).


                                               15
  Case: 1:19-cv-00261 Document #: 41 Filed: 01/27/21 Page 16 of 16 PageID #:1178




                                            ENTER:



Dated: January 27, 2021                     _____________________________
                                            SHEILA FINNEGAN
                                            United States Magistrate Judge




                                       16
